PER CURIAM.
The judgment of conviction and the sentence in Circuit Court Case No. 85-2891 are affirmed. The judgment of conviction in Circuit Court Case No. 85-946 is affirmed, but the sentence in that case is remanded for correction of a clerical error. The charges made in Counts I and III of the information were nolle prossed by the State and defendant should not have been sentenced on those counts. Defendant’s plea of nolo contendere was entered to Counts II, IV, V and VI of the information and sentence was pronounced on those counts. The written sentence should be corrected to conform to the sentences on those counts as pronounced in open court. As so pronounced, the sentences are affirmed.
AFFIRMED. Sentence in Case No. 85-946 REMANDED for correction.
UPCHURCH, C.J., and ORFINGER and SHARP, JJ., concur.